Citation Nr: 1127688	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  03-35 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left patella fracture secondary to total left knee arthroplasty performed at a Department of Veterans Affairs medical facility in June 1997.

2.  For the period prior to March 26, 2010, entitlement to an initial evaluation in excess of 10 percent for an oversized right tibial tray, status post total knee arthroplasty.

3.  For the period beginning on March 26, 2010, entitlement to an evaluation in excess of 20 percent for an oversized right tibial tray, status post total knee arthroplasty.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board acknowledges that the issue of entitlement under 38 U.S.C.A. § 1151 for a left patella fracture has previously been addressed as if it were a finally adjudicated claim for which new and material evidence would be required to reopen the claim.  However, the Board finds that the issue is properly identified as written above, and new and material evidence is not required.  See 38 C.F.R. §§ 3.156, 3.160 (2010).  Specifically, the Veteran's claim was initially denied in May 2001.  Within one year following that decision, additional medical evidence was obtained, and in June 2002, the RO issued another rating decision denying the claim based upon the absence of new and material evidence.  The Veteran appealed the June 2002 decision.  Therefore, as there is not a final (unappealed) decision of record, the appeal remains pending and a decision on the merits of the claim is necessary.

In June 2003, the Veteran testified before a Decision Review Officer.  The transcript is of record and has been reviewed.  The Veteran requested a hearing before the Board in November 2003 and October 2005.  In April 2009, however, his service representative withdrew these requests. The Board will thus adjudicate his appeal.  See 38 C.F.R. § 20.704 (2010).

In April 2009, the Board remanded this case for further development.  In a May 2010 rating decision, the RO increased the Veteran's right knee disability, status-post total knee arthroplasty, from 10 to 20 percent, effective March 26, 2010.  

In March 2011, the Board referred the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a left patellar fracture for a VA medical expert opinion and a response was received in April 2011.  

As will be discussed in detail below, the § 1151 claim and the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record reflects that the Veteran is unemployed and is in receipt of an 80 percent combined disability rating.  Thus, a TDIU is part of the increased rating claim before the Board and must be adjudicated as such.  As such, the Board as characterized the issues as indicated above.


FINDINGS OF FACT

1.  The Veteran underwent a total right knee arthroplasty in 1994 at a VA Medical Center.

2.  Since June 18, 1999, the Veteran's right knee disability, status post total right knee replacement, has been productive of no more than intermediate degrees of residual weakness, pain or limitation of motion; however, the preponderance of the evidence is against a finding that the condition is manifested by right knee ankylosis, right extension limited to 30 degrees, or non-union of the tibia and fibula.


CONCLUSIONS OF LAW

Effective June 18, 1999, the criteria for a 30 percent rating for oversized right tibial tray, status-post total knee arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5055. 5256. 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the assigned rating following the grant of service connection for his right knee disability.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.  Nevertheless, the Board notes that the Veteran has been provided with VCAA notice in May 2003, December 2003, and May 2009.  

As to VA's duty to assist, the Board notes that the claims folder contains service treatment records, VA medical evidence, private medical evidence, and lay statements.  The Veteran has been afforded VA examinations in conjunction with the increased rating claim decided herein.  According to a June 2010 statement, the Veteran indicated that he had received his supplemental statement of the case and did not have any additional evidence regarding his appeal.  He asked that his case be forwarded to the Board immediately for further appellate consideration.  

In light of the above, the Board finds that there is no further action is necessary to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board adjudicating the merits of the increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability ratings.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The rating of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their rating.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service- connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate ratings for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is seeking an increased evaluation for his service-connected right knee disability.  His right knee disability is evaluated as 10 percent disabling, under 5262-5261, effective June 18, 1999, and 20 percent, effective March 26, 2010.

Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Code 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent.  

Under Diagnostic Code 5256 (ankylosis of the knee), a 30 percent evaluation is assigned for ankylosis with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned for ankylosis in flexion between 10 and 20 degrees. A 50 percent evaluation is assigned ankylosis in flexion between 20 degrees and 45 degrees.  The maximum evaluation, 60 percent, is assigned for extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more. 

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262 (impairment of the tibia and fibula) a 10 percent evaluation is assigned for malunion with slight knee or ankle disability.  A 20 percent rating is assigned for moderate knee or ankle disability.  A 30 percent evaluation is assigned for malunion with marked knee or ankle disability.  The maximum evaluation, 40 percent, is assigned for nonunion with loose motion, requiring a brace.  The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2010).

All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the Veteran underwent a total knee arthroplasty of the right knee in 1994 at a VA Medical Center.

In a June 2002 rating decision, the RO granted compensation for residuals of right knee disability, status-post total right knee arthroplasty under 38 U.S.C. § 1151, assigning a 10 percent evaluation, effective June 18, 1999.  

In May 2006, the Veteran underwent a VA general medical examination in connection with a separate claim however his right knee was examined.  The examiner noted that it was mildly swollen without any excessive warmth, erythema, or effusion.  There was moderate crepitance in the right knee.  Lachman and McMurray signs were negative.  There was no instability to the medial or lateral collateral ligaments.  Range of right knee motion was from zero to 115 degrees without pain.  There was no further loss of motion due to pain, weakness, fatigue, or incoordination.  X-rays of the right knee showed successful total knee arthroplasty, in pertinent part.  Diagnosis was degenerative joint disease, status-post total knee arthroplasty, with residual pain and decreased range of motion.  There was also a scar measuring 26 cm in length; midway through the scar was a 6 cm area that had a depth of .5 to 1 cm.  The scar was noted as superficial and did not adhere to the underlying tissue.  It was not causing a functional impairment of the knee.  There was no evidence of breakdown of the scar or tenderness to palpation.  

According to a March 2010 VA examination report, the Veteran reported daily pain, worse with prolonged walking and standing and going downhill.  There was bony joint enlargement, tenderness, pain at rest, guarding of movement, and evidence of clicks or snaps in the right knee.  There was no weakness in the right knee prosthesis.  Flexion of the right knee was from 15 to 95 degrees, and extension of the right knee was limited by 15 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-rays of the right knee showed evidence of total knee replacement hardware without evidence of fracture or loosening.   There was no evidence of joint effusion or fracture.  Diagnosis was right knee arthritis with total knee arthroplasty.  It was noted that the right knee disability caused knee pain and decreased mobility and prevented the Veteran from exercising and playing sports.  It moderately affects recreation, traveling, bathing, dressing, toileting, and driving, and severely affects daily activities such as doing chores and shopping.  

Here, because the record shows that in June 1994 the Veteran underwent total right knee arthroplasty to treat his right knee degenerative arthritis and was hospitalized from June 7 to June 17, 1994, pursuant to Diagnostic Code 5055, the condition must be rated at a minimum 30 percent evaluation since June 18, 1999, the effective date of VA compensation benefits.  The Board, however, finds that a rating in excess of 30 percent is not warranted because the preponderance of the lay and medical evidence shows that the condition is not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity, as reflected by the range of motion findings generated throughout the appeal.

On review, the Board finds that, given the range of motion studies conducted throughout the appeal, at no point in time has the Veteran's right knee disability been productive of ankylosis.  Further, in light of the findings regarding the Veteran's right knee extension, even given pain and corresponding functional impairment, during flare-ups, at no time does the condition approximate limitation of extension to 30 degrees.  Finally, there is no medical or lay evidence even suggesting that the Veteran's right knee disability is manifested by non-union with loose motion of tibia and fibula requiring a brace.  As such, the Board finds that entitlement to an initial 30 percent rating, and no more, is warranted since June 18, 1999.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected right knee disability, status-post total knee arthroplasty.  The evidence reflects that such disability is primarily productive of pain and decreased range of motion, manifestations which are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 30 percent rating for an oversized right tibial tray, status post total knee arthroplasty, effective June 18, 1999, is granted.


REMAND

The Veteran seeks compensation for disability of the left knee based on a finding that such disability was the result carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable during VA surgical treatment of the right knee performed in June 1994 and VA surgical treatment of the left knee performed in May 1997 and December 1997.

In response to the Board's request for a medical expert opinion in connection with the Veteran's § 1151 claim for a left patella fracture secondary to a total left knee arthroplasty, a physician, in an April 2011 statement, indicated that the Veteran's x-rays were not received and that an adequate opinion requires such evidence.  As such, the Board finds that a remand is required in an effort to obtain the Veteran's x-rays of the left knee.  

The Veteran underwent a right knee replacement at the VAMC in Birmingham, Alabama, in June 1994.  In June 2002, the RO granted compensation for disability of the right knee caused by VA's placement of an oversized tibial tray in performing the June 1994 arthroplasty.  The grant of benefits was based on a VA medical opinion received in February 2002 and a VA record of treatment in August 2001.  (The Board's lay-understanding of the treatment records is that the lateral overhang of the tibial tray was first noted at VA treatment in July 1995.) 

The Veteran underwent a left knee total replacement at the VAMC in Birmingham, Alabama, in May 1997.  Treatment records reflect that after the surgery the Veteran continued to experience left and right knee problems, and fell on November 25, 1997, while getting off of an alter at church, sustaining a quadriceps tendon rupture of the left knee and a fracture of his left patella.  Consequently, in December 1997 he underwent a left partial patellectomy and open reduction, and quadriceps tendon repair, at the VAMC in West Palm Beach, Florida.  

The Veteran contends that he experiences disability of the left knee caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable, in VA surgical treatment of the left knee in May 1997 and December 1997.  He additionally contends that the May 1997 surgery contributed to his fall in November 1997, and that the December 1997 surgery caused his left knee disability to worsen.

The Veteran further contends that his disability of the right knee that was the result of use of an oversized right tibial tray during VA right knee arthroplasty in June 1994 caused his left knee degenerative joint disease to worsen, and contributed to his fall and injury of his left knee in November 1997; and further that the ongoing disability of the right knee that resulted from placement of an oversized tibial tray has resulted in chronic worsening of his current left knee disability. 

Although not on appeal, the March 2010 VA examination report reflects that the examiner opined that the Veteran's left knee disability was "aggravated (if not initiated) by the effects of the surgery of the Veteran's right knee."  The Board thus finds that there is an intertwined claim of service connection for left knee disability, which must be decided together with his claim seeking VA compensation benefits under section 1151 for left knee disability.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the issue of TDIU was raised by the record as the Veteran reports being unemployed (see March 2010 VA examination report), and his disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  As such, the TDIU issue is before the Board and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder any pertinent outstanding evidence, specifically to include all x-rays of the Veteran's left knee.  These x-rays are needed for review by a medical expert in conjunction with the Veteran's § 1151 claim for left knee disability.  Any negative response should be in writing, and associated with the claims folder.

2.  Afford the Veteran an appropriate VA examination to with respect to his claim seeking VA compensation benefits under section 1151 for left knee disability.  Based on a review of the Veteran's records, and after undertaking any necessary testing, the examiner should respond to each of the following inquiries:

(i). Is it at least as likely as not  that the Veteran experiences disability of the left knee caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable, in VA surgical treatment of the left knee in May 1997 and December 1997?

(ii). Is it at least as likely as not that disability of the left knee caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable, in VA surgical treatment of the left knee in May 1997 contributed to his fall in November 1997?

(iii). Is it at least as likely as not that disability of the left knee caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable, in VA surgical treatment of the left knee in December 1997 has caused the Veteran's left knee disability to chronically worsen?

(iv). Is it at least as likely as not (is there a 50 percent or greater probability) that the Veteran's disability of the right knee that is the result of use of an oversized right tibial tray during VA right knee knee replacement surgery in June 1994 was a factor causing his left knee degenerative joint disease to worsen?

(v). Is it at least as likely as not that the Veteran's disability of the right knee that is the result of use of an oversized right tibial tray during VA right knee replacement surgery in June 1994 was a factor causing his fall in November 1997?

All findings and conclusions should be set forth in a legible report.

3.  Then schedule the Veteran for an appropriate VA examination to determine whether a TDIU is warranted.   All studies deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to the examiner.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (to include those for which VA compensation under 1151 has been shown) either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

4.  Then, adjudicate whether service connection is warranted for left knee disability, including on a secondary basis in light of the positive etiology opinion offered by the March 2010 VA examiner, and readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


